DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "hole of beading" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this should be amended to “the hole of the bead”, and will be interpreting the claim as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 19, 20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by “How to Fish: Attaching a Float” by Fishing with Rod (hereafter referred to as Rod).

Regarding claim 1, Rod discloses a loading system, comprising:
A base (shown in screenshot 1 and held by Rod in screenshots 2-4); and
A linker (see wire in screenshots 2 and 3) including:
A base end connecting the linker to the base (end of the wire opposite the wire loop);
An eyelet at an end of the linker opposite the base end (see wire loop in screenshots 2 and 3), and
A bead stop located between the base end and the eyelet (see rubber stopper in screenshots 2 and 3).

Regarding claim 11, Rod discloses a method of loading a fishing lure, the method comprising:
Threading a free end of a fishing line through an eyelet of a linker to form a fishing line loop (shown in screenshots 2 and 3), the linker including a base end (shown in screenshot 1 and held by Rod in screenshots 2-4), the eyelet (see wire loop in screenshots 2 and 3), and a bead stop including a hole extending therethrough (see rubber in screenshots 2 and 3), the bead stop being located on the linker between the base end and the eyelet (see screenshot 2);
Transferring the bead stop to the fishing line by sliding the bead stop along the linker towards the eyelet and over the loop; and
Pulling on the fishing line to draw the free end of the fishing line through the hole of the bead stop (see screenshot 3).

Regarding claims 19 (dependent on claim 11) and 20 (dependent on claim 19), Rod discloses the fishing line having a diameter greater than a diameter of the hole of the bead stop, wherein the fishing line and the hole of the bead stop form an interference fit.  Screenshots 4 and 5 show Rod discussing the rubber stopper staying on the fishing line when no force is applied, which would be by interference fit that means the diameter of the fishing line is greater than a diameter of the hole of the stoppers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-18 are rejected under 35 USC 103 as being unpatentable over “How to Fish: Attaching a Float” by Fishing with Rod in view of US Patent Number 4,472,903 to Hutson.

Regarding claims 2 (dependent on claim 1) and 12 (dependent on claim 11), Rod discloses the linker extending through a hole in the bead stop (see screenshots 2 and 3).  
Rod does not disclose the bead stop including a flared end, a post extending from the flared end, and a hole extending longitudinally through the post and the flared end, the linker extending through the hole.  However, this limitation is taught by Hutson. Hutson discloses a stopper (core member 50) for a fishing weight or sinker (body 12) including a flared end (see 54 in Figures 1 and 5), a post extending form the flared end (around threads 38 in Figure 5), and a hole extending longitudinally through the post and the flared end (slot 56).

Regarding claims 3 (dependent on claim 2), 4 (dependent on claim 2), 13 (dependent on claim 12), and 14 (dependent on claim 12), Rod as modified by Hutson does not disclose the flared end being located proximal to the eyelet and the post extending toward the base end or the flared end being located distal to the eyelet and the post extending towards the base end.  However, having disclose the use of a loading system as discussed in the rejection of claim 1 above, and since the slot 56 can only be attached to a line with the flared end 54 being located proximal to either the eyelet or distal from the eyelet with the post extending in the opposite direction, it would be obvious to a person having ordinary skill in the art to attach the stopper in either direction as needed to attach the stopper in the desired orientation for the fishing tackle.

Regarding claim 5 (dependent on claim 2)¸ Hutson further teaches the hole of the bead stop causing a hole of a bead to expand from a first diameter to a second diameter when the post of the beat stop is engaged in the hole of the bead.  Column 3, lines 44-46 disclose “The bushing member 20 and the core member 50 are preferably formed of a suitable plastic material to avoid nicking the fishing line”.  Plastic bushing members would be radially expandable when a post is inserted.

Regarding claims 6 (dependent on claim 5) and 17 (dependent on claim 16), Hutson further teaches the flared end of the bead stop engaging with an external surface of a main body of the bead when the post of the beat stop is engaged with the hole of the bead.  As shown in Figure 5, 54 in Figure 5 would be engaged with an external surface of body portion 12 when fully screwed to the right.

Regarding claims 7 (dependent on claim 5) and 18 (dependent on claim 16)¸ Hutson further teaches the post of the beat stop having a diameter greater than the diameter of the hole of the bead.  Figures 4 and 5 show the diameter of core member 50 being greater than the diameter of body portion 12 at the right end.  

Regarding claim 8 (dependent on claim 5), Hutson further teaches a diameter of the hole of the bead stop is greater than a fishing line onto which the linker is loaded.  Figures 4 and 5 show the slot 56 of core member 50 being greater than fishing line L.

Regarding claim 9 (dependent on claim 8), Rod discloses the fishing line and the hole of the bead stop forming an interference fit.  Screenshots 4 and 5 discuss the stopper being able to stay on the line, which would be by interference fit.

Regarding claim 15 (dependent on claim 14), Hutson further teaches the fishing line including a bead having a main body (body 12) and a hole extending through the main body (bore 36), the fishing line extending through the hole of the bead (fishing line L).  

Regarding claim 16 (dependent on claim 15), Hutson further teaches sliding the bead stop (core member 50) along the fishing line to engage a post of the bead stop with the hole of the bead (see Figures 4 and 5), the hole of the bead expanding from a first diameter to a second diameter when engaged by the post (column 3, lines 44-46 disclose “The bushing member 20 and the core member 50 are preferably formed of a suitable plastic material to avoid nicking the fishing line”.  Plastic bushing members would be radially expandable when a post is inserted).  

Claims 10 are rejected under 35 USC 103 as being unpatentable over “How to Fish: Attaching a Float” by Fishing with Rod

Regarding claim 10 (dependent on claim 1), Rod does not disclose a segment of the linker between the base end and the eyelet has a diameter greater than a diameter of the bead stop.  However, it would have been an obvious matter of design choice to make the different portions of the wire of whatever form or shape was desired or expedient to prevent the stoppers from moving the wrong way. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642